COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §                No. 08-22-00115-CR
  EX PARTE: ADAM PORRAS,
                                                   §                  Appeal from the
                     Appellant.
                                                   §                106th District Court

                                                   §              of Gaines County, Texas

                                                   §                   (TC# 22-5803)

                                               §
                                             ORDER

       The Appellant’s brief in the above styled and numbered cause was due August 26, 2022.

As of the date of this order, no brief or motion for extension of time to file the brief has been filed

with this Court.

       It is therefore ORDERED that the trial court conduct a hearing to determine

whether Appellant wishes to continue the appeal and if Appellant has been deprived of effective

assistance of counsel. Further, the trial court shall forward its findings to the District Clerk of

Gaines County, Texas, on or before October 3, 2022. The District Clerk shall prepare and forward

a supplemental clerk’s record containing the findings and forward the same to this Court on or

before October 13, 2022. Further, the transcription of the hearing shall be prepared, certified and

filed with this Court on or before October 13, 2022.

       IT IS SO ORDERED this 13th day of September, 2022.

                                               PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.